Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 EXECUTION COPY REGISTRATION RIGHTS AGREEMENT among DEERFIELD TRIARC CAPITAL CORP., and THE PARTIES IDENTIFIED AS THE STOCKHOLDERS ON THE SIGNATURE PAGES HERETO AND THE OTHER PERSONS WHO MAY BECOME PARTIES TO THIS AGREEMENT FROM TIME TO TIME, as Stockholders Dated as of December 17, 2007 TABLE OF CONTENTS Page Section 1. Definitions 1 Section 2. Registration 6 Section 3. Registration Procedures 8 Section 4. Holders Obligations 13 Section 5. Registration Expenses 14 Section 6. Indemnification 14 Section 7. Information Requirements 17 Section 8. Miscellaneous 18 i REGISTRATION RIGHTS AGREEMENT dated as of December 17, 2007 (this  Agreement ), between Deerfield Triarc Capital Corp., a Maryland corporation (the  Company ) and the parties identified as the stockholders on the signature pages hereto and the Persons who may become parties to this Agreement from time to time in accordance with the terms of this Agreement (each, a  Stockholder  and collectively, the  Stockholders ). WHEREAS, the Company, DFR Merger Company, LLC, an Illinois limited liability company and an indirect wholly owned subsidiary of the Company ( Merger Sub ), Deerfield & Company LLC, an Illinois limited liability company ( Deerfield ) and Triarc Companies, Inc., a Delaware Corporation ( Triarc ), as Sellers Representative (as defined in the Merger Agreement) have entered into an Agreement and Plan of Merger, dated as of the date hereof (as the same may be amended, supplemented or otherwise modified from time to time in accordance with its terms, the  Merger Agreement ), which provides, among other things, for the merger of Merger Sub with and into Deerfield, with Deerfield surviving the merger and becoming an indirect wholly owned subsidiary of the Company (the  Merger ); WHEREAS, pursuant to the transactions contemplated by the Merger Agreement, the Stockholders shall receive, as consideration in the Merger, shares of series A preferred stock of the Company, par value $0.001 per share, having a liquidation preference of $10.00 per share (the  Preferred Stock ) and senior secured notes of Deerfield in the form set forth on Annex B of the Merger Agreement (the  Notes ); WHEREAS, pursuant to the terms of the Preferred Stock, the Preferred Stock will be converted (the  Conversion ) into shares of common stock of the Company, par value $0.001 per share, upon receipt of Stockholder Approval (as defined in the Merger Agreement) (the  Common Stock ); and WHEREAS, in order to induce Deerfield to enter into the Merger Agreement, the Company has agreed to grant registration rights with respect to the Registrable Securities (as hereinafter defined) as set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth herein and for good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: Section 1. Definitions . As used in this Agreement, the following terms shall have the following meanings:  Affiliate  means, with respect to any Person, any other Person that directly or indirectly controls, is controlled by or is under common control with, such first Person. For the purposes of this definition, control (including, with correlative meanings, the terms controlling, controlled by and under common control with), as applied to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of that Person, whether through the ownership of voting securities, by contract or otherwise.  Agreement  has the meaning set forth in the preamble.  Amendment Effectiveness Deadline Date  has the meaning set forth in Section 2(d)(i).  Business Day  means any day other than a Saturday, Sunday or other day on which banks in New York City are permitted or required by law to be closed, and shall consist of the time period from 12:01 a.m. through 12:00 midnight Eastern time.  Closing Date  has the meaning set forth in the Merger Agreement.  Common Stock  has the meaning set forth in the recitals and shall include any security into which the Common Stock is converted, exchanged, reclassified, recapitalized or the like.  Company  has the meaning set forth in the preamble.  Conversion  has the meaning set forth in the recitals.  Deerfield  has the meaning set forth in the recitals.  Deferral Notice  has the meaning set forth in Section 3(h)(ii).  Deferral Period  has the meaning set forth in Section 3(h).  Demand Registration  has the meaning set forth in Section 1.1(a) of Exhibit A .  Disclosure Package  means (i) the preliminary prospectus, (ii) each Free Writing Prospectus and (iii) all other information that is deemed, under Rule 159 under the Securities Act, to have been conveyed to purchasers of securities at the time of sale (including, without limitation, a contract of sale).  Effective Date  means the date on which the Initial Shelf Registration Statement is declared effective under the Securities Act.  Effectiveness Period  means (x) with respect to a registration pursuant to Section 2(a), the period commencing on the Effective Date and ending on the earlier of (i) the second anniversary of the Effective Date (subject to an extension in the event that a Deferral Period is imposed by the Company in accordance with Section 3(h) hereof; provided that such extension shall be equal to the aggregate time periods of the Deferral Periods, if any) and (ii) the date that all Registrable Securities have ceased to be Registrable Securities and (y) with respect to a registration pursuant to Exhibit A , the period commencing on the date such Registration Statement first becomes effective and ending on the date that is 180 days thereafter (subject to an extension in the event that a 2 Deferral Period is imposed by the Company in accordance with Section 3(h) hereof; provided that such extension shall be equal to the aggregate time periods of the Deferral Periods, if any).  Exchange Act  means the Securities Exchange Act of 1934, as amended, and the rules and regulations of the SEC promulgated thereunder.  Filing Deadline Date  has the meaning set forth in Section 2(a).  Free Writing Prospectus  means any free writing prospectus, as defined in Rule 405 of the Securities Act.  Holder  means any Stockholder holding Registrable Securities and each Permitted Transferee of Registrable Securities from a Stockholder.  Holder Indemnified Party  has the meaning set forth in Section 6(a).  Indemnified Party  has the meaning set forth in Section 6(c).  Indemnifying Party  has the meaning set forth in Section 6(c).  Initial Shelf Registration Statement  has the meaning set forth in Section 2(a).  Initiating Holders  has the meaning set forth in Section 1.1(a) of Exhibit A .  Losses  has the meaning set forth in Section 6(a).  Material Event  has the meaning set forth in Section 3(h).  Merger  has the meaning set forth in the recitals.  Merger Agreement  has the meaning set forth in the recitals.  Merger Sub  has the meaning set forth in the recitals.  Non-Initiating Holders  has the meaning set for in Section 1.1(b)(i) of Exhibit A .  Notes  has the meaning set forth in the recitals and shall include any security into which the Notes are converted, exchanged, reclassified, recapitalized or the like.  Notice and Questionnaire  means a written notice and questionnaire in customary form delivered by a Holder to the Company. 3  Notice Holder  means, on any date, any Holder that has delivered a Notice and Questionnaire to the Company on or prior to such date.  Permitted Transferee  has the meaning set forth in Section 8(f).  Person  has the meaning set forth in the Merger Agreement.  Piggyback Securities  has the meaning set for in Section 1.1(b)(i) of Exhibit A .  Preferred Stock  has the meaning set forth in the recitals and shall include any security into which the Preferred Stock is converted, exchanged, reclassified, recapitalized or the like (other than Common Stock).  Prospectus  means the prospectus included in any Registration Statement (including, without limitation, a prospectus that discloses information previously omitted from a prospectus filed as part of an effective registration statement in reliance upon Rule 430A promulgated under the Securities Act), as amended or supplemented by any amendment or prospectus supplement, including post-effective amendments, and all materials incorporated by reference or explicitly deemed to be incorporated by reference in such Prospectus.  Public Sale  means any sale of Registrable Securities to the public pursuant to a public offering registered under the Securities Act or to the public through a broker or market maker pursuant to the provisions of Rule 144 or any other public offering not required to be registered under the Securities Act.  Registrable Securities  means any and all (i) shares of Preferred Stock prior to the Conversion and (ii) shares of Common Stock issued upon the Conversion of the Preferred Stock or otherwise received by the Stockholders pursuant to the Merger Agreement (including any and all shares of Common Stock held by Deerfield or any of its subsidiaries and distributed or otherwise transferred directly or indirectly to a Holder) and any shares of capital stock or other equity interests issued or issuable to any of the Holders with respect to such shares of Preferred Stock or Common Stock or the Notes by way of dividend or stock split, as applicable, or in connection with a combination of shares, recapitalization, merger, consolidation or other reorganization; provided , however , Registrable Securities shall not include shares of Preferred Stock or Common Stock that (i) have been sold in a Public Sale (except that shares of Preferred Stock or Common Stock received by a Person in the Spin Distribution or otherwise received directly or indirectly from a Holder that may not be sold without volume or manner of sale limitations under the provisions of Rule 144 shall nonetheless constitute Registrable Securities), (ii) may in the written opinion of counsel to the Company be sold by such Holder (taking into account any affiliate of such Holder or other person with whom such Holder must aggregate sales under Rule 144) without restriction (including volume and manner of sale restrictions) on a single day without registration in compliance with Rule 144 or (iii) cease to be outstanding. 4  Registration Default  has the meaning set forth in Section 2(e).  Registration Expenses  has the meaning set forth in Section 5.  Registration Statement  means any registration statement of the Company that covers any of the Registrable Securities pursuant to the provisions of this Agreement including the Prospectus, amendments and supplements to such registration statement, including post-effective amendments, all exhibits, and all materials incorporated by reference or explicitly deemed to be incorporated by reference in such registration statement.  Restricted Securities  means restricted securities as defined in Rule 144.  Rule 144  means Rule 144 under the Securities Act, as such Rule may be amended from time to time, or any similar rule or regulation hereafter adopted by the SEC having substantially the same effect as such rule.  Rule 144A  means Rule 144A under the Securities Act, as such Rule may be amended from time to time, or any similar rule or regulation hereafter adopted by the SEC having substantially the same effect as such rule.  Sachs Affiliates  has the meaning set forth in Exhibit A.  SEC  means the Securities and Exchange Commission or any successor agency then having jurisdiction to enforce the Securities Act.  Securities Act  means the Securities Act of 1933, as amended, and the rules and regulations promulgated by the SEC thereunder.  Shelf Registration Statement  has the meaning set forth in Section 2(a).  Spin Distribution  has the meaning set forth in Section 2(a).  Stockholders  has the meaning set forth in the preamble.  Subsequent Registration Statement  has the meaning set forth in Section 2(b).  Successor Entity  means any limited liability company, limited partnership, corporation or other entity into which the Company may have converted or of which the Company may have become a direct or indirect subsidiary (whether by merger, conversion, transfer of substantially all of its assets or otherwise).  Triarc  has the meaning set forth in the preamble.  Triarc Affiliates  has the meaning set forth in Exhibit A. 5 Section 2. Registration . (a) The Company shall prepare and file or cause to be prepared and filed with the SEC, as soon as practicable after the date hereof but in any event not later than 30 days after the date hereof (the  Filing Deadline Date ), a Registration Statement for an offering to be made on a delayed or continuous basis pursuant to Rule 415 of the Securities Act (a  Shelf Registration Statement ) registering the resale from time to time by Holders (including the distribution by Triarc of Registrable Securities as a dividend or other distribution to its stockholders) (the  Spin Distribution )) of all of the Registrable Securities (the  Initial Shelf Registration Statement ). The Initial Shelf Registration Statement shall be on Form S-3 or another appropriate form permitting registration of such Registrable Securities for resale by such Holders, including the Spin Distribution, in accordance with the methods of distribution elected by the Holders and set forth in the Initial Shelf Registration Statement. The Company shall use its commercially reasonable efforts to cause the Initial Shelf Registration Statement to be declared effective under the Securities Act as soon as practicable after the Filing Deadline Date and, subject to any Deferral Periods, to keep the Initial Shelf Registration Statement (or any Subsequent Shelf Registration Statement) continuously effective under the Securities Act until the expiration of the Effectiveness Period. At the time the Initial Shelf Registration Statement is declared effective, each Holder that became a Notice Holder on or prior to the date seven (7) days prior to such time of effectiveness shall be named as a selling securityholder in the Initial Shelf Registration Statement and the related Prospectus in such a manner as to permit such Holder to deliver such Prospectus to purchasers of Registrable Securities (including the recipients of the Spin Distribution) in accordance with applicable law. (b) If the Initial Shelf Registration Statement, any Subsequent Registration Statement or any Registration Statement filed pursuant to Section 1.1 or 1.3 of Exhibit A ceases to be effective for any reason at any time during the applicable Effectiveness Period (other than because all Registrable Securities registered thereunder shall have been resold pursuant thereto or shall have otherwise ceased to be Registrable Securities), the Company shall use its commercially reasonable efforts to obtain the prompt withdrawal of any order suspending the effectiveness thereof, and in any event shall within seven (7) days of such cessation of effectiveness amend the such Registration Statement in a manner reasonably expected to obtain the withdrawal of the order suspending the effectiveness thereof, or file an additional Registration Statement covering all of the securities that as of the date of such filing are Registrable Securities (a  Subsequent Registration Statement ). If a Subsequent Registration Statement is filed, the Company shall use its commercially reasonable efforts to cause the Subsequent Registration Statement to become effective as promptly as is practicable after such filing and, subject to any Deferral Periods, to keep such Registration Statement (or subsequent Shelf Registration Statement) continuously effective until the end of the applicable Effectiveness Period. (c) The Company shall supplement and amend each Registration Statement filed pursuant to this Agreement (including Exhibit A ) if required 6 by the rules, regulations or instructions applicable to the registration form used by the Company for such Registration Statement, or if required by the Securities Act. (d) Each Holder agrees that if such Holder wishes to sell Registrable Securities pursuant to a Registration Statement and related Prospectus, it will do so only in accordance with this Section 2(d) and Section 3(h). Each Holder wishing to sell Registrable Securities pursuant to a Registration Statement and related Prospectus agrees to deliver a Notice and Questionnaire to the Company at least three Business Days prior to any intended distribution by such Holder of Registrable Securities under such Registration Statement. From and after the date the Registration Statement is declared effective, the Company shall, as promptly as practicable after the date a Notice and Questionnaire is delivered, and in any event upon the later of (x) seven (7) days after such date or (y) seven (7) days after the expiration of any Deferral Period in effect when the Notice and Questionnaire is delivered or put into effect within seven (7) days of such delivery date: (i) if required by applicable law, file with the SEC a post-effective amendment to the Registration Statement or prepare and, if required by applicable law, file a supplement to the related Prospectus or a supplement or amendment to any document incorporated therein by reference or file any other required document so that the Holder delivering such Notice and Questionnaire is named as a selling securityholder in the Registration Statement and the related Prospectus in such a manner as to permit such Holder to deliver such Prospectus to purchasers of the Registrable Securities in accordance with applicable law and, if the Company shall file a post-effective amendment to the Registration Statement, use its commercially reasonable efforts to cause such post-effective amendment to be declared effective under the Securities Act as promptly as is practicable, but in any event by the date (the  Amendment Effectiveness Deadline Date ) that is seven (7) days after the date such post-effective amendment is required by this clause to be filed; (ii) provide such Holder and the underwriters, if any, copies of any documents filed pursuant to Section 2(d)(i); and (iii) notify such Holder and the underwriters, if any, as promptly as practicable after the effectiveness under the Securities Act of any post-effective amendment filed pursuant to Section 2(d)(i); provided , that if such Notice and Questionnaire is delivered during a Deferral Period, the Company shall so inform the Holder delivering such Notice and Questionnaire and shall take the actions set forth in clauses (i), (ii) and (iii) above upon expiration of the Deferral Period in accordance with Section 3(h). Notwithstanding anything contained herein to the contrary, the Amendment Effectiveness Deadline Date shall be extended by up to seven (7) days from the expiration of a Deferral Period if such Deferral Period shall be in effect on the Amendment Effectiveness Deadline Date. (e) If the Holders intend to distribute the Registrable Securities covered by a Registration Statement filed pursuant to Section 2(a) or (b) or Section 1.1 or 7 1.3 of Exhibit A by means of an underwriting, they shall so advise the Company. The underwriter or underwriters will be selected by the Company, subject to the approval of a majority in interest of the Holders participating in such registration. In such event, the right of any Holder to include Registrable Securities in such underwritten offering shall be conditioned upon such Holders participation in such underwriting and the inclusion of such Holders Registrable Securities in the underwriting (unless otherwise mutually agreed by a majority in interest of the Holders participating in the registration and the Holder) to the extent provided herein. All Holders proposing to distribute their securities through such underwriting shall (together with the Company) enter into an underwriting agreement in customary form with the underwriter or underwriters selected for such underwriting.
